Case: 09-10809     Document: 00511013093          Page: 1    Date Filed: 01/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 26, 2010

                                     No. 09-10809                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DR. TERRY W. SASSER,

                                                   Petitioner - Appellant
v.

NATHANIEL QUARTERMAN

                                                   Respondent - Appellee




                    Appeal from the United States District Court
                   for the Northern District of Texas, Fort Worth
                               USDC No. 4:09-MC-18


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Terry W. Sasser, pro se, appeals the district court’s order denying his
“Original Motion for Leave to File ‘Justicable Controversy Writ’ 28 U.S.C. §
2254(b)(1)(B) (2000) Pursuant to the Futility Doctrine.” The district court noted
that, insofar as Sasser is seeking federal collateral relief, he must first exhaust
all of his claims in state court and present his claims on the appropriate form for
federal habeas actions.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10809   Document: 00511013093     Page: 2   Date Filed: 01/26/2010

                                 No. 09-10809

      Sasser’s brief fails to demonstrate any basis for reversal of the district
court’s order. His appeal is utterly without merit and frivolous. Accordingly, it
is DISMISSED. See 5 TH C IR. R. 42.2. Sasser’s motion for bail pending appeal
is DENIED.




                                       2